Quaker Investment Trust 309 Technology Drive Malvern, PA 19355 August 23, 2010 Via EDGAR Transmission U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Attention:Linda Stirling Re: Quaker Investment Trust File Nos. 811-06260/333-168300 Ladies and Gentlemen: Pursuant to Rule 473 under the Securities Act of 1933, as amended (the “Securities Act”), on behalf of Quaker Investment Trust (the “Registrant”), we hereby file this delaying amendment with respect to the Registrant's Registration Statement on Form N-14 (the “Registration Statement”) (File No. 333-168300) relating to the proposed acquisition of the assets and liabilities of the investment portfolio of the Akros Absolute Return Fund, a series of the Trust for Professional Managers, by the Quaker Akros Absolute Strategies Fund, a series of the Registrant. The Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Questions and comments concerning the above may be directed to Jonathan M. Kopcsik of Stradley Ronon Stevens & Young, LLP at (215) 564-8099. Quaker Investment Trust /s/Justin Brundage Justin Brundage Secretary
